DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is a continuation of U.S. Patent #11,402,483. Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62789191, filed 01/07/2019.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11402483. This is a statutory double patenting rejection.

Current Application
17/815,498
US Patent #11,402,483
(16/735,365)

1. A system, comprising: 






receive antennas to receive reflections of transmitted radio frequency (RF) chirps as reflected chirps from locations definable in terms of azimuth and elevation on a two-dimensional projection of the target slope; and 

a detection subsystem to: determine an azimuth of each reflected chirp; 
determine an elevation of each reflected chirp based on slant ranges of reflected chirps in the frequency domain and topographical slope information of the target slope, 

including known slopes of the target slope at the determined azimuth of each reflected chirp;

determine a return value of each reflected chirp; 

generate sequential return value representations of the target slope based on reflected chirps from multiple locations on the target slope; 

detect a motion event on the target slope based on variations in at least one of the return value representations;
 and 
report the detected motion event.


7. The system of claim 1, further comprising 
at least one transmit antenna to sequentially transmit the RF chirps to the target slope, wherein each transmit antenna comprises one of a: 
horn antenna, 
a parabolic reflector, 
a phased array of antennas, 
and 
a plurality of microstrip antennas operating as a phased array.
1. A system, comprising: 

at least one transmit antenna to sequentially transmit radio frequency (RF) chirps to a target slope; 

receive antennas to receive reflections of transmitted RF chirps as reflected chirps from locations definable in terms of azimuth and elevation on a two-dimensional projection of the target slope; 
and 

a detection subsystem to: determine an azimuth of each reflected chirp; 
determine an elevation of each reflected chirp based on slant ranges of reflected chirps in the frequency domain and topographical slope information of the target slope, 

including known slopes of the target slope at the determined azimuth of each reflected chirp; 

determine a return value of each reflected chirp; 

generate sequential return value representations of the target slope based on reflected chirps from multiple locations on the target slope; 

detect a motion event on the target slope based on variations in at least one of the return value representations; 
and 
report the detected motion event.

7. The system of claim 1, 




wherein each transmit antenna comprises one of 
a: horn antenna, 
a parabolic reflector, 
a phased array of antennas, 
and 
a plurality of microstrip antennas operating as a phased array.
Claim 1 of the instant application 17498 is disclosed by Claim 1 of the US patent (11,402,483).

Claim 1 and 7 combined of the instant application 17/815,498 is disclosed by Claim 1 and 7 combined of the US patent 11,402,483).





























The underlined portion of claim 7 of the instant application 17/815,498 is disclosed by the underlined portion of claim 1 of the patent (lines 2-3 of claim 1 of the US patent #11,402,483.

2. The system of claim 1, wherein the detection subsystem determines the azimuth of each reflected chirp based on relative positions of the receive antennas 

and 
at least one of 
(i) differences in timing at which different receive antennas detect the reflected chirp 
and 
(ii) differences in phase angles at which different receive antennas receive the reflected chirp.
2. The system of claim 1, wherein the detection subsystem determines the azimuth of each reflected chirp based on relative positions of the receive antennas 
and 
at least one of 
(i) differences in timing at which different receive antennas detect the reflected chirp 
and 
(ii) differences in phase angles at which different receive antennas receive the reflected chirp.
Exact same.
3. The system of claim 1, wherein the detection subsystem comprises 
a digital beamforming subsystem to determine the azimuth of reflected chirps.
3. The system of claim 1, wherein the detection subsystem comprises 
a digital beamforming subsystem to determine the azimuth of reflected chirps.
Exact same.
4. The system of claim 1, wherein the detection subsystem is configured to 
determine the elevation of each reflected chirp based on at least (i) a time-of-flight of each reflected chirp, (ii) the determined azimuth of each reflected chirp, and 
(iii) stored topographical information of the target slope.
4. The system of claim 1, wherein the detection subsystem is configured to determine the elevation of each reflected chirp based on at least (i) a time-of-flight of each reflected chirp, 
(ii) the determined azimuth of each reflected chirp, and 
(iii) stored topographical information of the target slope.
Exact same.
5. The system of claim 1, further comprising a signal generator to generate the RF chirps.
5. The system of claim 1, further comprising a signal generator to generate the RF chirps.
Exact same.
6. The system of claim 1, wherein the representations of the target slope are generated as imaging representations in at least one of a range domain and an azimuth domain.
6. The system of claim 1, wherein the representations of the target slope are generated as imaging representations in at least one of a range domain and an azimuth domain.
Exact same.
8. The system of claim 7, wherein the detection subsystem comprises a plurality of receive mixers to mix each transmitted RF chirp with reflected chirps received by each of the receive antennas to generate difference signals.


9. The system of claim 1, wherein the plurality of receive antennas comprises a plurality of microstrip antennas.
8. The system of claim 1, wherein the plurality of receive antennas comprises a plurality of microstrip antennas.
Exact same.
10. The system of claim 1, wherein the return value comprises a power level.
9. The system of claim 1, wherein the return value comprises a power level.
Exact same.
11. The system of claim 10, wherein the variations in the at least one return value representation indicative of the motion event comprise power levels of a plurality of reflected chirps exceeding a baseline power level by a threshold amount.
10. The system of claim 9, wherein the variations in the at least one return value representation indicative of the motion event comprise power levels of a plurality of reflected chirps exceeding a baseline power level by a threshold amount.
Exact same.
12. The system of claim 1, wherein the return value comprises a phase shift value.
11. The system of claim 1, wherein the return value comprises a phase shift value.
Exact same.
13. The system of claim 12, wherein the variations in the at least one return value representation indicative of the motion event comprise phase shift deviations of a plurality of reflected chirps that exceed threshold values.
12. The system of claim 11, wherein the variations in the at least one return value representation indicative of the motion event comprise phase shift deviations of a plurality of reflected chirps that exceed threshold values.
Exact same.
14. The system of claim 1, wherein the detection subsystem comprises 
at least one of: a field-programmable gate array (FPGA);
 an application specific integrated circuit (ASIC); 
and 
a processor and a non-transitory computer-readable medium with instructions stored therein that, when executed by the processor, cause the processor to determine the elevation and azimuth information.
13. The system of claim 1, wherein the detection subsystem comprises 
at least one of: a field-programmable gate array (FPGA); 
an application specific integrated circuit (ASIC); 
and 
a processor and a non-transitory computer-readable medium with instructions stored therein that, when executed by the processor, cause the processor to determine the elevation and azimuth information.
Exact same.
15. The system of claim 1, wherein the signal generator comprises a radio frequency mixer to mix an oscillating frequency signal and a transmission signal to generate the RF chirps.
14. The system of claim 1, wherein the signal generator comprises a radio frequency mixer to mix an oscillating frequency signal and a transmission signal to generate the RF chirps.
Exact same.
16. The system of claim 1, wherein the detection subsystem is further configured to 

distinguish between detected motion events caused by an avalanche or a landslide, detected motion events caused by lifeform movement, 
and 
detected motion events caused by changes in environmental conditions.
16. The system of claim 1, wherein the detection subsystem is further configured to 
distinguish between detected motion events caused by an avalanche or a landslide, detected motion events caused by lifeform movement, 
and 
detected motion events caused by changes in environmental conditions.
Exact same.
17. A method, comprising:

transmitting a sequence of radio frequency (RF) chirps to a target mountainside; 

receiving reflections of each transmitted RF chirp as reflected chirps from locations defined in terms of azimuth and elevation on the target mountainside;

determining an azimuth of each reflected chirp; 

determining a range to the locations at which the reflected chirps are received; 

determining an elevation of each reflected chirp based at least in part on 
slant ranges of reflected chirps, 




a slope of the target mountainside at the determined azimuth, 
and 
the determined range;

determining a return value of each reflected chirp; 

generating sequential return value representations of the target mountainside based on reflected chirps from multiple locations on the target mountainside; 

detecting a motion event on the target mountainside based on variations in at least one of the return value representations; 
and 
communicating the detected motion event.
17. A method, comprising:

transmitting a sequence of radio frequency (RF) chirps to a target mountainside; 

receiving reflections of each transmitted RF chirp as reflected chirps from locations defined in terms of azimuth and elevation on the target mountainside;

determining an azimuth of each reflected chirp; 

determining a range to the locations at which the reflected chirps are received; 

determining an elevation of each reflected chirp based at least in part on 
slant ranges of reflected chirps in the frequency domain, 

topographical information identifying 
a slope of the target mountainside at the determined azimuth, 
and 
the determined range;

determining a return value of each reflected chirp; 

generating sequential return value representations of the target mountainside based on reflected chirps from multiple locations on the target mountainside; 

detecting a motion event on the target mountainside based on variations in at least one of the return value representations; and 
communicating the detected motion event.
Claim 17 of the instant application 17/815,498 is disclosed by Claim 17 of the US patent #11,402,483.

18. An avalanche detection system, comprising: 

a transmit antenna to sequentially transmit radio frequency (RF) chirps to a sloped target region; 

an array of receive antennas at a fixed orientation relative to the target region to receive reflections of transmitted RF chirps as reflected chirps from locations defined in terms of azimuth and elevation on the target region; 

a digital beamforming subsystem to determine an azimuth of each reflected chirp; 

an elevation determination subsystem to determine an elevation of each reflected chirp based at least in part on slant ranges of reflected chirps 


and a slope of the target region at the determined azimuth; 

a return value subsystem to determine a return value associated with each reflected chirp, and generate sequential return value representations of the target region based on reflected chirps from multiple locations on the target region; 

a motion detection subsystem to detect a motion event corresponding to an avalanche on the target region based on analysis of at least some of the sequential return value representations; 
and 

a communication subsystem to report the detected motion event corresponding to an avalanche.
18. An avalanche detection system, comprising: 

a transmit antenna to sequentially transmit radio frequency (RF) chirps to a sloped target region; 

an array of receive antennas at a fixed orientation relative to the target region to receive reflections of transmitted RF chirps as reflected chirps from locations defined in terms of azimuth and elevation on the target region; 

a digital beamforming subsystem to determine an azimuth of each reflected chirp; 

an elevation determination subsystem to determine an elevation of each reflected chirp based at least in part on slant ranges of reflected chirps in the frequency domain 
and a slope of the target region at the determined azimuth; 

a return value subsystem to determine a return value associated with each reflected chirp, and generate sequential return value representations of the target region based on reflected chirps from multiple locations on the target region; 

a motion detection subsystem to detect a motion event corresponding to an avalanche on the target region based on analysis of at least some of the sequential return value representations; 


and 

a communication subsystem to report the detected motion event corresponding to an avalanche.
Claim 18 of the instant application 17/815,498 is disclosed by Claim 18 of the US patent #11,402,483.

19. The method of claim 17, wherein determining the azimuth of each reflected chirp comprises 

an evaluation of the relative positions of the receive antennas 

and 
at least one of 
(i) differences in timing at which different receive antennas detect the reflected chirp 
and 
(ii) differences in phase angles at which different receive antennas receive the reflected chirp.
19. The method of claim 17, wherein determining the azimuth of each reflected chirp comprises 
an evaluation of the relative positions of the receive antennas 
and 
at least one of 
(i) differences in timing at which different receive antennas detect the reflected chirp 
and 
(ii) differences in phase angles at which different receive antennas receive the reflected chirp.
Exact same.
20. The method of claim 17, wherein determining the azimuth of each reflected chirp comprises using a digital beamforming subsystem.
20. The method of claim 17, wherein determining the azimuth of each reflected chirp comprises using a digital beamforming subsystem.
Exact same.


Claim 8 depends indirectly on independent claim 1, and is therefore also rejected. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648